PER CURIAM.
This matter has been heard on the petition of Walter H. Beckham, a member of The Florida Bar, on behalf of the Law School of the University of Miami.
It appears that said Law School desires to offer a course in trial practice involving training in the actual mechanics of civil trial practice and procedure, and seeks the approval of this Court in order to preclude any real or apparent violation of The Integration Rule, or, The Canons of Ethics. The proposed program was approved by action of the Board of Governors of The Florida Bar on November 10, 1967, and by the Board of Directors of the Dade County Bar Association on May 4, 1967.
It further appears that the proposed program offers a valuable aspect of legal education on an internship basis which may properly be made available to all Florida law students.
It is therefore ordered that the Integration Rule of The Florida Bar be amended by adding thereto Article XVIII, to be designated “Law School Civil Practice Program” and to read as follows:
“Any law student in an accredited Florida law school may gratuitously assume the role of an advocate in a law school-sponsored trial practice program directly supervised by a lawyer licensed to practice in Florida, and involving insured non-personal injury claims only, wherein the rights of the claimants will be finally determined pursuant to the voluntary submission and agreement of all parties in interest.”
It is so ordered.
CALDWELL, C. J., and THOMAS, ROBERTS, DREW, THORNAL, ERVIN and ADAMS, JJ., concur.